Case 2:19-cv-10071-VAP-RAO Document 19-1 Filed 02/24/20 Page 1 of 2 Page ID #:89




 1
 2
 3
 4
 5
 6
 7
 8
 9                         UNITED STATES DISTRICT COURT
10                        CENTRAL DISTRICT OF CALIFORNIA
                                WESTERN DIVISION
11
12   Tracy Eggleston, individually and on
     behalf of all others similarly situated,             Case No. 2:19-cv-10071-VAP-RAO
13
14                                  Plaintiff,               [PROPOSED] ORDER
                                                             GRANTING MOTION FOR
15                                                           EXTENSION OF TIME TO
     v.
16                                                           EFFECTUATE SERVICE OF
     Direct Protect Security and                             PROCESS
17
     Surveillance, Inc., a California
18   corporation,                                            Date: March 23, 2020
                                                             Time: 2:00 p.m.
19                                                           Judge: Hon. Virginia A. Phillips
                                    Defendant.
20                                                           Courtroom: 8A
                                                             Complaint Filed: November 25, 2019
21
22
23
24
25
26
27
28
              [Proposed] Order Granting Motion for Extension of Time to Effectuate Service of Process
                                                       -1-
Case 2:19-cv-10071-VAP-RAO Document 19-1 Filed 02/24/20 Page 2 of 2 Page ID #:90




 1           Having considered the moving papers and all other matters presented to the
 2   Court, the Court finds that Plaintiff’s Motion for Extension of Time to Effectuate
 3   Service of Process should be granted, and hereby orders as follows:
 4      1.      The Motion is GRANTED.
 5      2.      The deadline to serve all defendants is hereby extended by sixty (60) days.
 6      3.      Plaintiff shall serve Defendant Direct Protect Security and Surveillance,
 7              Inc. on or before April 22, 2020.
 8
 9   IT IS SO ORDERED.
10
11
                                                               Hon. Virginia A. Phillips
12                                                             United States District Judge
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                [Proposed] Order Granting Motion for Extension of Time to Effectuate Service of Process
                                                         -2-
